Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2009                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

  138561                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 138561
                                                                   COA: 280884
                                                                   Berrien CC: 07-400361-FC
  JONATHON DUANE ROSEBERRY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 12, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2009                       _________________________________________
           0615                                                               Clerk